Citation Nr: 0619447	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-37 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder, to include arthritis.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to March 
1980.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in Waco, 
Texas (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of arthritis of the hands, nor is any current hand 
disorder shown to be related to military service.

2.  The medical evidence of record does not show a 
psychiatric disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  A bilateral hand disorder, to include arthritis, was not 
incurred in, or aggravated by, active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
101(16), 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A psychiatric disorder, to include anxiety, was not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 101(16), 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
for a bilateral hand disorder, to include arthritis, and a 
psychiatric disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication, a letter dated in 
January, 2004, satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
have not been accorded the veteran, because there is no 
evidence that the veteran had any of these disabilities 
during service.  38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's military induction and separation examination 
records show no symptoms of or diagnoses of any hand or 
psychiatric disorders.

A March 2003 private medical examination report stated that 
the veteran complained of indigestion and heart palpitations.  
He further complained of an uneasy feeling in his stomach and 
stated that he felt his heart beating one time and got 
nervous, though it hadn't happened again since the previous 
day.  On physical examination, the veteran was noted to be 
slightly anxious.  The assessment was, in part, 
anxiety/nervousness.

An October 2003 private medical examination report stated 
that the veteran complained of aching and pain in his left 
hand.  On physical examination, no swelling or deformity was 
noted, though tenderness was indicated in the left index 
finger.  The assessment was, in part, left index finger 
tendonitis.

The only other relevant evidence of record is a statement 
from the veteran's wife dated in April 2004.  She stated, in 
part,

My husband has suffered emotionally and 
physically from his tour of duty in the 
UNITED STATES NAVY.  The [ramifications 
have] had an enormous affect on him and 
his family.  [The veteran] has had 
problems sleeping because of dreams 
(nightmares) of being on the flight deck 
and his naval experiences.  He still gets 
emotional when he thinks of the 3 days 
bread and water he was given by the 
[Captain], for some incident on the ship.  
[The veteran] still has nightmares of the 
time he was sent to prison in Naples 
Italy for a mistake in identity. . . . He 
tried to go to college and [couldn't] 
cope because of anxiety and nervousness. 
. . . 

The veteran claims that he has arthritis in both hands.  
However, the medical evidence of record does not show a 
diagnosis of arthritis of the hands.  The only medical 
evidence of record relating to the veteran's hands is the 
October 2003 private medical examination report which gave an 
assessment of left index finger tendonitis.  The record is 
entirely absent of any treatment of or diagnosis of an 
arthritis.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here, the competent and probative evidence does 
not show that the veteran has arthritis of the hands or that 
the diagnosis of left index finer tendonitis is related to 
the veteran's military service.  As such, service connection 
is not warranted.

In addition, there is no medical evidence that provides a 
relationship between the veteran's military service and any 
psychiatric disorder that may exist.  As noted above, his 
separation examination report does not include any symptoms 
of or diagnosis of a psychiatric disorder.  Though the March 
2003 private medical examination report made an assessment of 
anxiety/nervousness, no mention was made regarding the 
veteran's military service or any connection between such 
service and any psychiatric disorder found.

Neither the veteran's statements nor those of his wife are 
sufficient to prove the etiology of his anxiety disorder 
without corroborative medical evidence.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the veteran and his wife are not 
competent to make determinations that any psychiatric 
disorder is the result of his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In sum, there is no evidence of a current hand disability for 
VA purposes and there is no competent evidence of record 
linking any psychiatric disorder to service or to any 
incident of service, despite his assertions that such a 
causal relationship exists.  Accordingly, service-connection 
for these disabilities is not warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hand disorder, to include 
arthritis, is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


